EXHIBIT 23.1 Andrew I. Telsey, P.C.Attorney at Law 12835 E. Arapahoe Road, Tower One, Penthouse #803, Englewood, Colorado 80112 Telephone:303/768-9221 • Facsimile:303/768-9224 • E-Mail:andrew@telseylaw.com October 15, 2010 Board of Directors Bureau of Fugitive Recovery, Inc. 132 W. 11th Avenue Denver, Colorado 80204 Re:Bureau of Fugitive Recovery, Inc. Form S-1/A1 Registration Statement and related Prospectus Dear Sirs: We hereby consent to the use of the opinion of this firm as Exhibit 5.1 to the Registration Statement of the Registrant, and further consent to the reference to our name in such Registration Statement and related Prospectus. Yours truly, ANDREW I. TELSEY, P.C.
